Decree affirmed. . The final decree in this suit for a declaration of .rights and obligations is justified on the master’s report, and as this is the only issue, as the defendants recognize, the decree is affirmed. The master found, inter alla, that the defendants did not complete their contract to install new heating and plumbing equipment; that a substantial part of the work done was done improperly in specified ways, which, it is a necessary inference, could not have been inadvertent; that the contract was procured by intentional false representations specified in the report; and that after the heating system had been taken apart in cold weather by one of them, the defendants “pressured the plaintiff” into signing a note and mortgage for $6,300, although the contract price had been $4,315, and induced this signing by false and fraudulent representations. We cannot agree with the defendants that these findings include conclusions of law, or that they are unsupported by subsidiary findings if to any extent they are based thereon. The master could not rightly have concluded that all of the specified misrepresentations were mere seller’s talk, not to be relied on. The findings are mutually consistent. On these facts it could not be ruled that the defendants *785were entitled either to the contract price or to the worth of their performance ($3,500) less payments on account ($523.58). Hub Constr. Co. v. Dudley Wood Works Co. 274 Mass. 493. Russo v. Charles I. Hosmer, Inc. 312 Mass. 231, 232. Ricciardone v. Carvelli, 334 Mass. 228. The final decree rightly adjudged that the plaintiff is not indebted to the defendants.
Steven T. Ladoulis, for the defendants.
Israel Bernstein, for the plaintiff.